DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 				    Summary
The amendment and response filed on July 05, 2022 have been acknowledged. Claims 72, 73, 76, 81, 86, 90, 93 and 97 have been amended. 
                                                 The status of claims 
Claims 1-71 were canceled. 
Claims 72-102 are pending and considered. 
Claim Rejections - 35 USC § 102
The rejection of Claims 72, 80, 81,82, 84, 85, 87, 88, 89, 91, 92, 101 under 35 U.S.C. 102 (a) (1) as being anticipated by CN 102311502A  to Xiao Ke et al. (Please the translated version) have been removed necessitated by Applicants’ amendment. 
Claim Rejections - 35 USC § 112
The rejection of Claims 82, 86, 90, 93, 97 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) has been removed necessitated by Applicants’ amendment.	
Conclusion
Claims 72-102 are allowed. 
        Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The novelty is the protein consisting essentially of  (i) an extracellular domain of the human Platelet-Derived Growth Factor receptor (PDGFR); (ii) an extracellular domain of the human Vascular Endothelial Growth Factor receptor (VEGFR); and (iii) a linker attaching said domain of PDGFR and said domain of VEGFR, wherein the linker (a) consists of proline, alanine, and serine, or (b) consists of proline and alanine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648




/BAO Q LI/           Primary Examiner, Art Unit 1648